Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na (WO 2012/165844).
	Regarding Claim 1
	Compound C-31 of Na discloses a compound of Formula 1, wherein: R1 to R4 are each independently selected from the group consisting of hydrogen, deuterium, halogen, a C6-C60 aryl group, a fluorenyl group, a C2-C60 heterocyclic group containing at least one heteroatom of O, N, S, Si, and P, a fused ring group formed by a C3-C60 aliphatic ring with a C6-C60 aromatic ring, a C1-C50 alkyl group, a C2-C20 alkenyl group, a C2-C20 alkynyl group, a C1-C30 alkoxyl group, a C6-C30 aryloxy group and -L'-N(Ra)(Rb), and adjacent R1 groups, adjacent R2 groups or adjacent R4 groups together may be bonded to each other to form a C6-C60 aromatic ring or a C2-C60 heterocycle, a and b represent an integer of 0 to 6, c represents an integer of 0 or 1, d represents an integer of 0 to 4, X and Y are each independently a single bond, O or S, and at least one of X and Y is O or S, L' is selected from the group consisting of a single bond, a C6-C60 arylene group, a fluorenylene group, a fused ring group formed by a C3-C60 aliphatic ring with a C6-C60 aromatic ring, and a C2-C60 heterocyclic group, Ra and Rb are each independently selected from the group consisting of a C6-C60 aryl group, a fluorenyl group, a fused ring group formed by a C3-C60 aliphatic ring with a C6-C60 aromatic ring, and a C2-C60 heterocyclic group containing at least one heteroatom of O, N, S, Si, and P, and the above R1 to R4, L', Ra, Rb, and a ring formed by adjacent R1 groups, adjacent R2 groups or adjacent R4 groups may be each optionally substituted with one or more substituents selected from the group consisting of deuterium, halogen, a silane group unsubstituted or substituted with a C1-C20 alkyl group or a C6-C20 aryl group, a siloxane group, a boron group, a germanium group, a cyano group, a nitro group, a C1-C20 alkylthio group, a C1-C20 alkoxyl group, a C1-C20 alkyl group, a C2-C20 alkenyl group, a C2-C20 alkynyl group, a C6-C20 aryl group, a C6-C20 aryl group substituted with deuterium, a fluorenyl group, a C2-C20 heterocyclic group containing at least one heteroatom of O, N, S, Si, and P, a C3-C20 cycloalkyl group, a C7-C20 arylalkyl group, and a C8-C20 arylalkenyl group (Para. 11 – Para 19). 

	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Na, in view of Kim (CN 108884102, Machine translated English version provided)
	Regarding Claim 2
	Na discloses Claim 1. 
Na is silent with respect to Formula 1 is represented by Formula 2 or Formula 3, wherein R1 to R4, a, b, c, d, X and Y are the same as defined in claim 1.
	Formula 17 of Kim discloses a similar compound, wherein Formula 1 is represented by Formula 2 or Formula 3, wherein R1 to R4, a, b, c, d, X and Y are the same as defined in claim 1 (Claim 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Na, as taught by Kim. The ordinary artisan would have been motivated to modify Na in the above manner for purpose of improving serve life and luminous efficiency ([problem to be solved] of Kim).

	Regarding Claim 3
	Formula 19 of Kim discloses the compound represented by Formula 1 is one of the compounds claimed in Claim 3.

Claims 4-10 rejected under 35 U.S.C. 103 as being unpatentable over Na, in view of Lee (U.S. Patent Pub. No. 2016/0028020).
	Regarding Claim 4
	Na discloses Claim 1, wherein the organic material layer comprises the compound of claim 1. 
Na is silent with respect to “an organic electroluminescent element comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode”.
	FIG. 1 of Lee discloses a similar organic electroluminescent element, comprising a first electrode (120), a second electrode (180), and an organic material layer (130-170) formed between the first electrode and the second electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Na, as taught by Lee. The ordinary artisan would have been motivated to modify Na in the above manner for purpose of converting electron energy into light (Para. 4 of Lee).

	Regarding Claim 5
	Na discloses the compound is comprised as a single compound or a mixture.

	Regarding Claim 6
	FIG. 1 of Lee discloses the organic material layer comprises at least one of a hole injection layer (130), a hole transport layer (140), an emission-auxiliary layer (151), a light emitting layer (150), an electron transport auxiliary layer, an electron transport layer (160) and an electron injection layer (170), and the compound represented by the Formula 1 is comprised in the light emitting layer.

	Regarding Claim 7
	The limitation “the organic material layer is formed by a process of spin coating, nozzle printing, inkjet printing, slot coating, dip coating or roll-to-roll” is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.  Since Na discloses an identical or substantially identical device, Claim 7 is unpatentable even though the Yoon product was made by a different process.

	Regarding Claim 8
	FIG. 1 of Lee discloses the organic electroluminescent element further comprises a layer for improving luminous efficiency formed on one side of sides of the first electrode or the second electrode, and the one side is not facing the organic material layer [0085].

	Regarding Claim 9
	Na discloses an electronic device comprising a display device and a control unit for driving the display device, wherein the display device comprises the organic electroluminescent element of claim 4 (Para. 2).

	Regarding Claim 10
	Na discloses the organic electroluminescent element is selected from the group consisting of an organic light emitting diode, an organic solar cell, an organic photo conductor, an organic transistor, an element for monochromatic illumination and element for quantum dot display (Para. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892